            Case 3:20-cv-01005-BR            Document 1   Filed 06/23/20   Page 1 of 9




 Kelsey Heilman, OSB No.140348
 kheilman@oregonlawcenter.org
 OREGON LAW CENTER
 522 SW Fifth Ave, Suite 812
 Portland, OR 97204
 (503) 473-8324

 Attorneys for Plaintiff




                                UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

                                         PORTLAND DIVISION


 JEREMY CHASE,                                       Case No. 3:20-cv-01005

                           Plaintiff,                COMPLAINT

        v.                                           Civil Rights Action (Fifth Amendment to
                                                     U.S. Constitution – Due Process);
 BETSY DEVOS, in her capacity as Secretary           Administrative Procedure Act
 of the U.S. Department of Education,
                                                     DEMAND FOR JURY TRIAL
                       Defendant.


       Plaintiff Jeremy Chase files this complaint against the Secretary of the U.S. Department

of Education. Plaintiff alleges as follows:

                                        I.     INTRODUCTION

       1.      Plaintiff Jeremy Chase’s federal student loans were discharged in June 2014 on

the basis of disability, under the U.S. Department of Education’s Total and Permanent Disability

Discharge Program, 20 U.S.C. § 2087.
            Case 3:20-cv-01005-BR       Document 1       Filed 06/23/20     Page 2 of 9




       2.      In December 2019, the Department reinstated Plaintiff’s loans. According to the

Department, Plaintiff’s loans were reinstated because Plaintiff had taken out a new federal

Perkins loan at Portland State University during the disability discharge monitoring period,

rendering him ineligible for the discharge.

       3.      Plaintiff did not take out any new student loans during the monitoring period—he

was not a student at Portland State University (or anywhere else) during that period of time. The

Department based its reinstatement decision on incorrect information in the National Student

Loan Database.

       4.      Portland State University wrote directly to the Department’s Debt Management

division and confirmed that Plaintiff did not take out a student loan during the monitoring period.

Four months after receiving this information, despite multiple written and oral requests from

Plaintiff, the Department has not corrected the error and Plaintiff’s loans remain reinstated.

       5.      The Department’s failure to correct its error and grant Plaintiff the discharge to

which he is statutorily entitled is arbitrary and capricious agency action under the Administrative

Procedure Act, is unlawfully withheld or unreasonably delayed agency action under the

Administrative Procedure Act, and violates Plaintiff’s right to due process under the Fifth

Amendment to the U.S. Constitution.

       6.      The Department should be required to immediately correct the information in the

National Student Loan Database and discharge Plaintiff’s federal student loans.

                            II.      JURISDICTION AND VENUE

       7.      This Court has jurisdiction over this action because a United States agency is a

party to the action and pursuant to 28 U.S.C § 1331, because Plaintiff’s claims arise under the




                                        COMPLAINT – 2
            Case 3:20-cv-01005-BR        Document 1       Filed 06/23/20      Page 3 of 9




Fifth Amendment and the Administrative Procedure Act.

       8.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to these claims occurred in the District.

                                        III.      PARTIES

       9.      Plaintiff Jeremy Chase is a resident of Vancouver, Washington.

       10.     Defendant Betsy DeVos is the Secretary for the U.S. Department of Education,

the agency responsible for administering the federal student financial aid program, including the

Total and Permanent Disability Discharge program.

                               IV.    FACTUAL ALLEGATIONS

       11.     Plaintiff Jeremy Chase enlisted in the United States Air Force in 2001, when he

was 19 years old. He planned to serve his country for four years and then go to college, using

funding from the GI Bill.

       12.     In 2002, after just eighteen months of service, Plaintiff disclosed that he is gay to

the on-base therapist. He was promptly evicted from base and subsequently discharged from the

military solely because of his sexual orientation, under the “Don’t Ask, Don’t Tell” policy.

       13.     The sudden discharge left Plaintiff adrift, alone, and angry. Uninsured and

ineligible for Veteran’s Administration benefits because he did not have the required twenty-four

months of service, he struggled for years with untreated depression and anxiety.

       14.     Plaintiff enrolled at Portland State University in 2006. He took out federal student

loans to fund his education. Due to his mental health conditions, he did not complete his degree.

       15.     Plaintiff had no steady source of income for several years. At times, he was

homeless.




                                         COMPLAINT – 3
          Case 3:20-cv-01005-BR          Document 1       Filed 06/23/20      Page 4 of 9




        16.    In 2009, the Social Security Administration found Plaintiff disabled and he began

to receive Social Security Disability Insurance payments. In 2011, in connection with this SSDI,

he qualified for Medicare and finally had access to mental health treatment.

        17.    Plaintiff now receives $839 per month in SSDI, his sole source of income. He

lives with his partner in Vancouver, Washington. Although unable to sustain full-time work, he

volunteers his time registering people to vote and is engaged in politics and community activism.

        18.    The Total and Permanent Disability (“TPD”) Discharge program gives certain

borrowers with disabilities a statutory right to discharge of their federal student loans. 20 U.S.C.

§ 1087(a)(1); 34 C.F.R. § 685.213(a)(1).

        19.    After a borrower qualifies for TPD Discharge, he enters a three-year monitoring

period during which the loans may be reinstated if, among other reasons, he earns income in

excess of the federal poverty level for a household of two or takes out a new federal Direct or

Perkins loan. 34 C.F.R. § 685.213(a)(7)(i)(A), (B).

        20.    Plaintiff initially qualified for discharge on the basis of his disability on June 16,

2014.

        21.    Within two years, the Department reinstated Plaintiff’s loans because he allegedly

earned disqualifying levels of income during the monitoring period.

        22.    In fact, Plaintiff has not earned income in excess of the poverty threshold for a

household of two in any year since he was approved for discharge.

        23.    In 2019, the Department began collecting Plaintiff’s student loan debt through the

Treasury Offset Program, pursuant to which the Treasury Department offset (reduced) his

monthly Social Security benefits to $750 per month and gave the difference to the Department.




                                         COMPLAINT – 4
          Case 3:20-cv-01005-BR          Document 1       Filed 06/23/20    Page 5 of 9




       24.     When Plaintiff contacted the Department to try to stop the offset, the Department

discovered it had erroneously reinstated his loans. The Department informed Plaintiff in August

2019 that his loans had been discharged and that he had successfully completed the three-year

monitoring period in June 2017. The Department also refunded all amounts offset from

Plaintiff’s Social Security checks.

       25.     Plaintiff was thrilled. He and his partner had long dreamed they might stop

renting and purchase a small home. The discharge of $70,000 in debt meant that they might

qualify for a VA mortgage loan.

       26.     The reprieve was short-lived. In January 2020, Plaintiff received a letter from the

Department informing him that his loans had once again been reinstated, effective December 5,

2019—this time, because he allegedly had taken out a federal Perkins loan in 2015, during the

three-year monitoring period.

       27.     Plaintiff received no advance notice that his loans would be reinstated and had no

opportunity to contest the reinstatement prior to its effective date.

       28.     Plaintiff followed the instructions in the letter informing him that his loans had

been reinstated and contacted Nelnet, the Department’s Total and Permanent Disability servicer.

Nelnet informed Plaintiff that, because the reinstatement was based on dates in the National

Student Loan Database, there was nothing they could do. Nelnet suggested that Plaintiff contact

Portland State University to ask them to correct any errors in the loan dates.

       29.     Plaintiff contacted Portland State University, which in turn contacted its Perkins

loan servicer, ECSI. Portland State University told Plaintiff that its records showed he had not

taken out a Perkins loan in 2015. However, the school could not correct the dates in the National




                                         COMPLAINT – 5
            Case 3:20-cv-01005-BR        Document 1       Filed 06/23/20     Page 6 of 9




Student Loan Database because the loan had been assigned to the Department in 2015, after

Plaintiff was first approved for TPD discharge.

        30.      Portland State University then wrote directly to the Department’s Debt

Management division. In a letter dated February 25, 2020, Portland State University explained

that: (1) Plaintiff only ever received one Perkins loan while enrolled there, during the 2006-2007

school year; (2) ECSI had assigned that loan to the Department on October 21, 2015, in

connection with Plaintiff’s TPD Discharge approval; and (3) the loan was coded with the correct

dates at the time of that assignment.

        31.      Plaintiff followed up by letter to Nelnet on February 26, 2020, providing them a

copy of Portland State University’s letter.

        32.      Nelnet informed Plaintiff by phone that, despite the evidence he had provided, it

could not discharge his loans until the loan dates are corrected in the National Student Loan

Database.

        33.      Plaintiff cannot correct the loan dates in the National Student Loan Database.

Portland State University cannot correct the loan dates in the National Student Loan Database.

Only the Department, which holds the loan, can make that correction.

        34.      On May 6, 2020, Plaintiff wrote to Debt Management providing it another copy

of the Portland State University letter and asking for the loan dates to be corrected so his loans

could be discharged.

        35.      On May 27, 2020, Debt Management responded to Plaintiff’s May 6 letter. The

response is a form communication that does not respond to any of the requests for action in

Plaintiff’s letter.




                                         COMPLAINT – 6
          Case 3:20-cv-01005-BR          Document 1       Filed 06/23/20      Page 7 of 9




       36.     For four months, the Department has had clear evidence that it erroneously

reinstated Plaintiff’s loans. Despite this fact, the Department has not corrected the dates,

reinstated the discharge, or even contacted Plaintiff to tell him that is reviewing the

documentation he has submitted.

       37.     Plaintiff and his partner have had to put their plans to purchase a home on hold,

because Plaintiff’s student loan debt prevents them from qualifying for a mortgage loan.

       38.     Through its persistent mishandling of Plaintiff’s TPD discharge application, the

Department has subjected Plaintiff to severe stress and emotional harm, exacerbating his

disabling conditions of anxiety and depression, and pushed him further into poverty.

                               V. FIRST CLAIM FOR RELIEF

                        (Administrative Procedure Act – 5 U.S.C. § 706)

       39.     Plaintiffs incorporate the allegations above as if fully set forth herein.

       40.     The Department’s reinstatement of Plaintiff’s loans based on information it now

knows to be incorrect is arbitrary and capricious agency action that must be set aside.

       41.     The Department’s failure to promptly discharge Plaintiff’s loans after receiving

clear evidence of agency error is agency action unlawfully withheld or unreasonably delayed.

The Department should be compelled to immediately discharge Plaintiff’s loans.

                            VI.     SECOND CLAIM FOR RELIEF

             Fifth Amendment to the U.S. Constitution (Procedural Due Process –

               Failure to Provide Notice and Pre- or Post-Deprivation Hearing)

       42.     Plaintiffs incorporate the allegations above as if fully set forth herein.

       43.     TPD Discharge, a statutory entitlement, is a property right subject to due process




                                         COMPLAINT – 7
          Case 3:20-cv-01005-BR          Document 1        Filed 06/23/20    Page 8 of 9




protection.

       44.     Defendant failed to provide Plaintiff the required pre-deprivation notice that his

loans would be reinstated.

       45.     Defendant failed to provide Plaintiff with a meaningful opportunity to be heard,

either before or after the deprivation, regarding the reinstatement of his student loans.

       46.     Defendant’s failure to provide notice and a hearing deprived Plaintiff of property

without due process, in violation of the Fifth Amendment to the U.S. Constitution.

                             VII.    DEMAND FOR JURY TRIAL

       47.     Plaintiff hereby demands a trial by jury.


                                 VIII. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for:

       (a) A declaration that Defendant’s reinstatement of Plaintiff’s student loans was arbitrary

and capricious; that Defendant has unlawfully withheld or unreasonably delayed agency action in

failing to discharge Plaintiff’s student loans upon receipt of evidence that the reinstatement was

based on incorrect information; and that Defendant violated Plaintiff’s right to due process under

the Fifth Amendment;

       (b) An order and judgment setting aside Defendant’s reinstatement of Plaintiff’s student

loans and requiring Defendant to correct the dates of Plaintiff’s student loans in the National

Student Loan Database and discharge Plaintiff’s federal student loans on the grounds of disability;

       (c) An award of reasonable attorney fees pursuant to 28 U.S.C. § 2412(d)(1)(A) and 42

U.S.C. § 1988, and costs and disbursements incurred herein; and

       (d) Such other and further legal and equitable relief as this Court deems just and proper.



                                         COMPLAINT – 8
        Case 3:20-cv-01005-BR       Document 1     Filed 06/23/20     Page 9 of 9




DATED this 23rd day of June 2020.




                                                 OREGON LAW CENTER


                                                 /s/ Kelsey Heilman
                                                 Kelsey Heilman, OSB No. 140348
                                                 kheilman@oregonlawcenter.org
                                                 522 SW Fifth Ave., Suite 812
                                                 Portland, OR 97204
                                                 (503) 473-8324

                                                 Of Attorneys for Plaintiffs




                                    COMPLAINT – 9
